Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on August 20, 2020. Claim(s) 136-155 are currently pending and have been examined.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Abstract is currently 34 words which falls below the required minimum amount of words of 50. Appropriate correction is required.

Claim Objections
Claim 151 objected to because of the following informalities: “US”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “United States (U.S.)”.
Claim 151 objected to because of the following informalities: “UK”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “United Kingdom (U.K.)”.
Claim 154 objected to because of the following informalities: “US”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “U.S.”.
Claim 154 objected to because of the following informalities: “UK”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “U.K.”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 149 and 154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim 149 recites the limitation "the development or submission of information" in p. 23, ll. 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion as “a development or submission of information”. Appropriate correction is required.
The term “EP” in claim 154 is a relative term which renders the claim indefinite. The term “EP” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not defined the terms that are used for the acronym of EP.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 136-155 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to parameters for a clinical trial and does not sufficiently disclose the process that must be utilized to accomplish the setting of parameters for a clinical trial. The claims that are directed to a "method" do not recite steps to accomplish the "method".
Claim(s) 136-155 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 136 recites wherein said trial can be funded in at least in part by a third-party payer, which may be a healthcare payer or insurer, and wherein said trial may not be substantially funded by a pharmaceutical company that developed and/or commercialized said drug. Claims 137-139 recites parameters for subject size, the trial, the trial length, and the financial fulfillment of the trial.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity. The independent claim as recited encompasses a person planning and setting parameters for a clinical trial to be followed. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation, then it falls within the 
Claim 140 recites conducting a clinical trial of substantial size, wherein at least a sizeable number of subjects may enroll on a pay-to-participate basis. Claims 141-142 recites parameters for subject size, the trial, the trial length, and the financial fulfillment of the trial.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity. The independent claim as recited encompasses a person planning and setting parameters for a clinical trial to be followed. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 136 and 140 do not recite limitations that integrate the judicial exception into a practical application. 
Claims 143-144, 146-148, 149-152 and 153-155 recite functions that mirror the claims outlined above in claims 136-142 with the identification of specific parameters that are present in claims 136-142 and market exclusivity. These limitations fall within the “Method of Organizing Human Activity” grouping of abstract ideas as explained above in claims 136 and 140 without additional elements to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there are no elements to integrate the abstract idea 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 136-148 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over Bockelman et al. (U.S. Patent Pre-Grant Publication No. 2014/0330572).
As per independent claim 136, Bockelman discloses a clinical trial testing a drug, wherein said trial can be funded at least in part by a third-party payer, which may be a healthcare payer or insurer, and wherein said trial may not be substantially funded by a pharmaceutical company that developed and/or commercialized said drug (See Paragraph [0020]: A process is described to setup a clinical trial study that can be funded by a sponsor, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting the sponsor to encompass a third party payer and does not require the sponsor to be a pharmaceutical company.).	
As per claim 137, Bockelman discloses the trial of claim 136 as described above. Bockelman further teaches wherein said trial comprising a sizeable number of subjects (See 
As per claim 138, Bockelman discloses the trial of claims 136-137 as described above. Bockelman further teaches wherein said trial: a) can be of substantial size, wherein at least a sizeable number of said subjects may directly pay-to-participate, or indirectly pay-to-participate, e.g., through an insurer or other payer; b) can be a single-site trial, or can be a virtual-site trial; and/or c) can include at least some subjects who are provided assurance, which may be a therapeutic and/or financial assurance (See Paragraph [0054]: Operational parameters can include average grant amount per subject of each country, which the Examiner is interpreting the average grant amount to encompass financial assurance.).
As per claim 139, Bockelman discloses the trial of claims 136-137 as described above. Bockelman further teaches wherein said trial: a) can be funded, wholly or at least in part, by a third-party payer, such as a private payer, government payer, pension fund, employer, or managed care company, but may not be substantially funded by a pharmaceutical company that developed and/or commercialized said drug; b) can be large, such as thousands or tens of thousands of subjects (See Paragraph [0022]: A number of subjects can be enrolled to undergo randomized treatment to test a medicinal drug, which the Examiner is interpreting a number of subjects to encompass a large number of subjects.); c) can be conducted for a substantial period, such as at least about 4, 6, 7, 8, 9, or more years; d) can be a phase-4 clinical trial; and/or e) can be for testing a drug or equivalent listed in table 1, 2, or 3.
As per independent claim 140, Bockelman discloses a method of conducting a clinical trial of substantial size (See Paragraph [0022]: A number of subjects are enrolled to undergo randomized treatment to test a medicinal drug or medical device.), wherein at least a sizeable number of subjects may enroll on a pay-to-participate basis 	(See Paragraph [0020]: An enrollment phase is used to enroll people to participate in the study, the participants can be patients or volunteers which the Examiner is interpreting the presence of volunteers to encompass that the patients can pay to participate.).
As per claim 141, Bockelman discloses the method of claim 140 as described above. Bockelman further teaches wherein said sizeable number of subjects may pay-to-participate either directly (See Paragraph [0020]: An enrollment phase is used to enroll people to participate in the study, the participants can be patients or volunteers which the Examiner is interpreting the presence of volunteers to encompass that the patients can pay to participate.) or their cost can be borne wholly or at least in part by a third- party payer.
As per claim 142, Bockelman discloses the method of claim 140 as described above. Bockelman further teaches wherein said trial: a) can be a single-site trial, or can be a virtual-site trial; b) can include at least some subjects who are provided assurance, which can be a therapeutic and/or financial assurance; c) can be conducted, wholly or at least in part, by a third-party sponsor, such as a managed care company or a fully-integrated payer having managed care capabilities, but may not be funded by a pharmaceutical company that developed and/or commercialized the drug that is being tested; d) can be large, such as thousands or tens of thousands of subjects (See Paragraph [0022]: A number of subjects can be enrolled to undergo randomized treatment to test a medicinal drug, which the Examiner is interpreting a number of subjects to encompass a large number of subjects.); e) can be conducted for a substantial period, 
As per independent claim 143, Bockelman discloses a clinical trial testing a drug, wherein said trial can be conducted by a third-party sponsor, and said third-party sponsor cannot be a pharmaceutical company that developed, and/or commercialized said drug (See Paragraph [0020]: A process is described to setup a clinical trial study that can be funded by a sponsor, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting the sponsor to encompass a third party payer and does not require the sponsor to be a pharmaceutical company.).
As per claim 144, Bockelman discloses the trial of claim 143 as described above. Bockelman further teaches wherein said trial: a) conducted by a third-party sponsor can be a managed care company; b) can be a single-site trial, or can be a virtual-site trial; or c) can include at least some subjects who are provided assurance, which can be a therapeutic and/or financial assurance (See Paragraph [0054]: Operational parameters can include average grant amount per subject of each country, which the Examiner is interpreting the average grant amount to encompass financial assurance.).
As per claim 145, Bockelman discloses the trial of claims 143-144 as described above. Bockelman further teaches wherein said trial: a) can be funded, wholly or at least in part, by a payer, an employer, or managed care company, or wholly or in part by pay-to-participate subjects, whose payments can cover full or partial drug and/or participation costs; b) can be sizeable, such as thousands or tens of thousands of subjects (See Paragraph [0022]: A number of subjects can be enrolled to undergo randomized treatment to test a medicinal drug, which the Examiner is interpreting a number of subjects to encompass a large number of subjects.); c) can 
As per independent claim 146, Bockelman discloses a method of conducting a clinical trial by a third-party sponsor (See Paragraph [0020]: A process is described to setup a clinical trial study that can be funded by a sponsor, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting the sponsor to encompass a third party sponsor.).
As per claim 147, Bockelman discloses the method of claim 146 as described above. Bockelman further teaches wherein said trial: a) conducted by a third-party sponsor can be a managed care company, or a healthcare payer having managed care capabilities; b) said trial can be a single-site trial, or can be a virtual-site trial; and/or c) said trial can include at least some subjects who are provided assurance, which can be a therapeutic and/or financial assurance (See Paragraph [0054]: Operational parameters can include average grant amount per subject of each country, which the Examiner is interpreting the average grant amount to encompass financial assurance.).
As per claim 148, Bockelman discloses the method of claim 146 as described above. Bockelman further teaches wherein said trial: a) either can be funded, wholly or at least in part, by pay-to-participate subjects whose payments can cover full or partial drug and/or participation costs; or may be paid, wholly or at least in part, by a payer such as an insurer, employer, or a managed care company; b) can be sizeable, such as thousands or tens of thousands of subjects (See Paragraph [0022]: A number of subjects can be enrolled to undergo randomized treatment to test a medicinal drug, which the Examiner is interpreting a number of subjects to encompass a large number of subjects.); c) can be conducted for a substantial period, such as at least about 4, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 149-152 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. Patent Pre-Grant Publication No. 2003/0195764) in view of Bockelman et al. (U.S. Patent Pre-Grant Publication No. 2014/0330572).
As per independent claim 149, Baker discloses a method of gaining exemption from infringement of a national patent with claims covering a patented technology, which can comprise using a patented technology solely for uses reasonably related to the development or submission of information under a Federal law which regulates the manufacture, use, offers to 
While Baker teaches the method as described above, Baker may not explicitly teach that the patented technology is specifically related to the manufacture, use, offers to sell, or sale of drugs.
Bockelman teaches a method that the patented technology is specifically related to the manufacture, use, offers to sell, or sale of drugs (See Paragraph [0043]: Treatment entity includes a number of operational parameters such as test product which can be a medicinal drug to be used in a clinical trial for use in treatment, which the Examiner is interpreting the test product to encompass the patented technology that relates to the use of drugs.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Baker to include the patented technology is specifically related to the manufacture, use, offers to sell, or sale of drugs as taught by Bockelman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Baker with Bockelman with the motivation of improving cost estimates for clinical trials (See Background of Invention of Bockelman in Paragraph [0002]).
As per claim 150, Baker/Bockelman discloses the method of claim 149 as described above. Baker may not explicitly teach wherein the uses reasonably related to a development or 
Bockelman teaches a method wherein the uses reasonably related to a development or submission of information under a Federal law which regulates the manufacture, use, offers to sell, or sale of drugs can be a clinical trial (See Paragraph [0020]: A process is described to setup a clinical trial study that can be funded by a sponsor for the use of a drug). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Baker to include the patented technology is specifically related to the manufacture, use, offers to sell, or sale of drugs as taught by Bockelman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Baker with Bockelman with the motivation of improving cost estimates for clinical trials (See Background of Invention of Bockelman in Paragraph [0002]).
As per claim 151, Baker/Bockelman discloses the method of claim 149 as described above. Baker further teaches wherein said national patent can be issued in the United States (U.S.), Europe, U.K., Germany, France, Spain, Italy, Sweden, Canada, Mexico, Japan, China, South Korea, or India (See Paragraph [0184]: Federal law mandates that each patent application filed with the United States Patent and Trademark Office (USPTO), which the Examiner is interpreting Baker’s identification of the USPTO issued patents to encompass national patent can be issued in the United States.).
As per claim 152, Baker/Bockelman discloses the method of claims 149-150 as described above. Baker may not explicitly teach wherein said trial: a) can be a single-site trial, or can be a virtual-site trial; b) can include at least some subjects who are provided assurance, which can be a therapeutic and/or financial assurance; c) can be funded, wholly or at least in part, by a third-
Bockelman teaches a method wherein said trial: a) can be a single-site trial, or can be a virtual-site trial; b) can include at least some subjects who are provided assurance, which can be a therapeutic and/or financial assurance; c) can be funded, wholly or at least in part, by a third-party payer, an employer, or a managed care company; or can include pay-to-participate subjects whose payments can cover full or partial drug and/or participation costs; d) can be conducted by a third-party sponsor; e) can be sizeable, such as thousands or tens of thousands of subjects (See Paragraph [0022]: A number of subjects can be enrolled to undergo randomized treatment to test a medicinal drug, which the Examiner is interpreting a number of subjects to encompass a large number of subjects.); f) can be conducted for a substantial period, such as at least about 4, 6, 7, 8, 9, or more years; g) can be a phase-4 clinical trial; and/or h) can be for testing a drug or equivalent which is listed in table 1, 2, or 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Baker to include that a trial can be sizeable, such as thousands or tens of thousands of subjects as taught by Bockelman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Baker with Bockelman with the motivation of improving cost estimates for clinical trials (See Background of Invention of Bockelman in Paragraph [0002]).
Claims 153-155 are rejected under 35 U.S.C. 103 as being unpatentable over Bockelman et al. (U.S. Patent Pre-Grant Publication No. 2014/0330572) in view of Potter (U.S. Patent Pre-Grant Publication No. 2014/0278507).
As per independent claim 153, Bockelman discloses a method of administering a drug to patients in a clinical trial (See Paragraph [0020]: A process is described to setup a clinical trial study that can be funded by a sponsor and the subjects are administered a drug, which the Examiner is interpreting to encompass the claimed portion.), wherein said drug is covered by market exclusivity.
While Bockelman discloses the method as described above, Bockelman may not explicitly teach wherein said drug is covered by market exclusivity.
Potter discloses a method wherein said drug is covered by market exclusivity (See Paragraph [0028]: Brand drugs are medications that possess market exclusivity for a time (See Paragraph [0005]), which the Examiner is interpreting to encompass the claimed portion when combined with Bockelman’s clinical trial parameters to be used in the clinical trial.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Bockelman to include drug is covered by market exclusivity as taught by Potter. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bockelman with Potter with the motivation of improving health care costs (See Background of Bockelman in Paragraph [0008]).
As per claim 154, Bockelman/Potter discloses the method of claim 153 as described above. Bockelman may not explicitly teach wherein the market exclusivity exists in the U.S., Europe, EP, U.K., Germany, France, Spain, Italy, Sweden, Canada, Mexico, Japan, China, South Korea, or India.
Potter teaches a method wherein the market exclusivity exists in the U.S., Europe, EP, U.K., Germany, France, Spain, Italy, Sweden, Canada, Mexico, Japan, China, South Korea, or India (See Paragraph [0039]: A predetermined period of time as set forth by U.S. Patent Law that allows for certain brand drugs to exist on the market with a restricted number of generic competitors, which the Examiner is interpreting the presence of U.S. Patent Law to encompass market exclusivity existence in the U.S.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Bockelman to include drug is covered by market exclusivity exists in the U.S. as taught by Potter. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bockelman with Potter with the motivation of improving health care costs (See Background of Bockelman in Paragraph [0008]).
As per claim 155, Bockelman/Potter discloses the method of claim 153 as described above. Bockelman further teaches herein said trial: a) is funded, wholly or at least in part, by a third-party payer, an employer, or a managed care company; or includes pay-to-participate subjects whose payments cover full or partial drug and/or participation costs; b) is conducted by a third-party sponsor; c) is sizeable, such as hundreds or thousands or tens of thousands of subjects (See Paragraph [0022]: A number of subjects can be enrolled to undergo randomized treatment to test a medicinal drug, which the Examiner is interpreting a number of subjects to encompass a large number of subjects.); d) is conducted for a substantial period, such as at least about 4, 6, 7, 8, 9, or more years; e) is a single-site trial, or is a virtual-site trial; f) includes at least some subjects who are provided assurance, which is a therapeutic and/or financial assurance; g) is a phase-2 or -3 clinical trial; and/or h) is testing a drug or equivalent which is listed in table 1, 2, or 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reitberg (U.S. Patent Pre-Grant Publication No. 2002/0192159), describes a method of evaluating and/or optimizing clinical outcomes and providing rational pharmacotherapy in an individual requiring chronic drug therapy, Keeling et al. (U.S. Patent Pre-Grant Publication No. 2008/0065411), describes a method of developing a personalized medicine business plan comprising steps of obtaining variables, generating a predicted revenue, and comparing scenarios, and Franciosi (“Development of a Web-based clinical trial protocol authoring system”), describes a web-based clinical trial Protocol Authoring System (PAS) that directs novices through the development of a protocol for a randomized controlled trial (RCT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626